DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-14 are pending in this application.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 9 and 10 were withdrawn with traverse in the election made in the reply filed on May 22, 2019.  Claims 9 and 10 should be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1, 3-8, 11-14 are allowable.  The 35 USC 112 rejection has been overcome by the amendments made to the claims.  The art rejections have been overcome due to the 35 USC 102(b)(2)(C) exception statement made in the response.  The double patenting rejection has been overcome by the filing and approval of the terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737